UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7270


THERL TAYLOR,

                Plaintiff - Appellant,

          v.

CHARLES BROOKS; JEANETTE MCBRIDE; JANE DOES; JOHN DOES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Richard Mark Gergel, District
Judge. (3:15-cv-01138-RMG)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Therl Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Therl Taylor appeals the district court’s order accepting

the     recommendation       of   the   magistrate     judge      and    dismissing

without prejudice his 42 U.S.C. § 1983 (2012) complaint. *                      We

have       reviewed   the     record    and    find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Taylor v. Brooks, No. 3:15-cv-01138-RMG (D.S.C. July 14,

2015).       We dispense with oral argument because the facts and

legal      contentions     are    adequately    presented    in    the   materials

before      this   court    and   argument    would   not   aid   the    decisional

process.



                                                                           AFFIRMED




       *
       We conclude that the district court’s order is final and
appealable.   See In re GNC Corp., 789 F.3d 505, 511 n.3 (4th
Cir. 2015) (discussing standard for determining finality of
order).



                                         2